Sherwin, J.
Section 4128 of the Code provides that “no proceedings under a judgment or order nor any part "thereof shall be stayed by an appeal unless the appellant executes a bond, * * *” and that “no appeal or stay shall vacate or affect such judgment or order.” The appellee alleged in his petition that he could not give a supersedeas bond, and thereupon the court determined that, unless the appellants furnished bonds to refund in case of reversal by this court, the judgment should be stayed. This was a direct nullification of the statute, and cannot be sustained. Watson v. Richardson, 110 Iowa, 698. The order of the district court is REVERSED.